 1
                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   JASMINE KELSEY WILLIAMS,              ) No. 2:18-cv-00294-JDE
                                           )
12                                         )
                       Plaintiff,          ) JUDGMENT
13                                         )
                  v.                       )
                                           )
14   COMMISSIONER OF SOCIAL                )
     SECURITY,                             )
15                                         )
                                           )
16                     Defendant.          )
                                           )
17
18
           In accordance with the Memorandum and Order of Dismissal for
19
     Failure to Prosecute and Violations of Court Orders,
20
           IT IS HEREBY ADJUDGED that that this matter is dismissed without
21
     prejudice.
22
23
     Dated: March 25, 2019
24
25
                                               ______________________________
26                                             JOHN D. EARLY
27                                             United States Magistrate Judge

28
